     Case 4:18-cr-00230-O Document 46 Filed 11/20/18           Page 1 of 12 PageID 364


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                         No. 4:18-CR-230-O

DENISE CROS-TOURE              (01)
MOHAMED TOURE                  (02)


     GOVERNMENT’S RESPONSE TO DEFENDANTS’ JOINT MOTION IN LIMINE

        The United States of America, by and through undersigned counsel, respectfully

moves this Court to deny Defendants’ Joint Motion In Limine. The defendants argue that

the Government should be prohibited from “making any mention through interrogation,

voir dire examination, opening statement, argument or otherwise, either directly or

indirectly” of multiple terms and topics the defendants claim to be irrelevant or unduly

prejudicial. Defs.’ Joint Mot. In Lim., Dkt. 35. For the reasons set forth below, the

defendants’ arguments are either without merit or concern issues the Government does

not anticipate arising at trial.

                                         BACKGROUND

        On September 19, 2018, a grand jury indicted the defendants, charging them with

conspiracy to commit forced labor in violation of 18 U.S.C. § 1594(b); forced labor in

violation of 18 U.S.C. § 1589; conspiracy to commit alien harboring in violation of 8

U.S.C. § 1324(a)(1)(A)(v)(I); and alien harboring in violation of 8 U.S.C. §

1324(a)(1)(iii). The grand jury additionally charged defendant Mohamed Toure with

making false statements in violation of 18 U.S.C. § 1001.

Government’s Response to Joint Motion in Limine – Page 1
     Case 4:18-cr-00230-O Document 46 Filed 11/20/18           Page 2 of 12 PageID 365


        The charges arise from the defendants’ scheme, plan, and pattern to harbor and

compel the labor of D.D., beginning when she was a minor. At trial, the Government

will establish that in January 2000, defendant Mohamed Toure picked up D.D. at the

Dallas/Fort Worth International Airport and transported her to the defendants’ residence

in Southlake, Texas. D.D. had traveled alone to Texas from Guinea, Africa. Just prior to

coming to the United States, D.D. resided in the home of defendant Denise Cros-Toure’s

parents in Conakry, Guinea, where she performed housekeeping tasks such as cooking

and cleaning.

        Following D.D.’s arrival in 2000 and continuing through her escape in 2016, the

defendants required her to work extensive hours providing childcare and performing

other domestic services for the defendants in their Southlake home. The defendants did

not pay D.D. for her services, nor did they enroll her in school, or ever bring her to a

doctor or similar medical professional. Further, the defendants physically, verbally, and

emotionally abused D.D., socially isolated her, and restricted her contact with her family

in Guinea.

                                           ARGUMENT

I.      The Defendants’ Socioeconomic Status and Political Affiliation are Relevant
        to the Forced Labor Counts Charged in the Indictment

        The defendants argue that the Government should be prohibited from referring or

alluding to the defendants’ socioeconomic statuses or political affiliations. See Defs.’

Joint Mot. In Lim., Dkt. 35 at 1-2. The Government anticipates introducing relevant

evidence that the defendants were of a higher socioeconomic statutes than that of D.D.


Government’s Response to Joint Motion in Limine – Page 2
   Case 4:18-cr-00230-O Document 46 Filed 11/20/18            Page 3 of 12 PageID 366


The defendants’ socioeconomic status was greatly influenced by the political affiliation

of defendant Toure’s father, the late Ahmed Sekou Toure, the former President of

Guinea, who served in that position for 26 years. This evidence is relevant to the jury’s

determination of whether D.D. felt compelled to work for the defendants because she

feared serious harm.

       Section 1589 requires the Government to prove that the defendants obtained

D.D.’s labor or services by a prohibited means, including “a scheme, plan, or pattern

intended to cause [D.D.] to believe that, if [she] did not perform such labor or services,

[she] would suffer serious harm.” 18 U.S.C. § 1589. Inequalities between forced labor

victims and defendants, including their relative socioeconomic statuses, should be

considered in determining whether a victim felt compelled to labor for fear of serious

harm. For example, in United States v. Bradley, 390 F.3d 145, 152-53 (1st Cir. 2004),

vacated on other grounds, 545 U.S. 1101 (2005), the court upheld jury instructions in a

forced labor prosecution that allowed the jury to consider the “special vulnerabilities” of

the victim in determining this element of the crime.

       Specifically, the court instructed that the jury may consider the victim’s

“background, physical and mental condition, experience, education, socioeconomic

status, and any inequalities between [the victims] and the defendants with respect to these

considerations, including their relative stations in life.” Bradley, 390 F.3d at 153

(emphasis added). Courts in the Northern District of Texas, including this one, have

provided the very same jury instructions in the forced labor prosecutions of United States

v. Murra and United States v. Nnaji. See Jury Instructions at 11, United States v. Murra,

Government’s Response to Joint Motion in Limine – Page 3
      Case 4:18-cr-00230-O Document 46 Filed 11/20/18          Page 4 of 12 PageID 367


No. 4:16-CR-078-O-1 (N.D. Tex. Aug. 5, 2016) (Dkt. No. 173); Jury Instructions at 13,

United States v. Nnaji, No.4:09-CR-172-A (N.D. Tex. Feb. 2, 2010) (Dkt No. 84).

         The power dynamic between the defendants (a politically powerful and wealthy

family in Guinea) and D.D. (a poor girl from rural Guinea) is a critical component to

understanding D.D.’s special vulnerabilities and the surrounding circumstances under

which the defendants compelled her labor. Because the evidence of the defendants’

socioeconomic status and political affiliation are relevant to the jury’s determination of

whether D.D. felt compelled to labor for fear of serious harm, this Court should deny the

defendants’ first request in Defendants’ Joint Motion In Limine. Dkt. 35 at 1-2.

II.      “Human Trafficking” Is Synonymous with Forced Labor, and “Slavery” Is
         Not an Unfairly Prejudicial Term in the Context of This Case

         The defendants argue that the Government should be prohibited from referencing

or alluding to “slavery, the illegal slave trade, or the practice of human trafficking.”

Defs.’ Joint Mot. In Lim., Dkt. 35 at 2. Preliminarily, the Government does not

anticipate any circumstances under which it would reference “the illegal slave trade” in

this case, given the ordinary understanding of that term to be referencing the transatlantic

slave trade that existed from the 16th to 19th centuries. Similarly, the Government does

not anticipate discussing the term “slavery” in the context of that term’s historical

significance in the United States. Should such circumstances arise, the Government is

not opposed to addressing the matter with this Court outside of the presence of the jury as

requested by the defendants.




Government’s Response to Joint Motion in Limine – Page 4
   Case 4:18-cr-00230-O Document 46 Filed 11/20/18             Page 5 of 12 PageID 368


       With respect to “human trafficking” and “modern day slavery,” however, those

terms are relevant and not unduly prejudicial. The defendants argue that because they are

not charged with smuggling illegal aliens across the U.S. boarder, the term “human

trafficking” is not relevant to this case. Defs.’ Joint Mot. In Lim., Dkt. 35 at 2-3. This

argument, however, conflates the term “human trafficking” with “human smuggling.”

Human smuggling involves illegally moving people across international borders. See

John Cotton Richmond, Human Trafficking: Understanding the Law and Deconstructing

Myths, 60 St. Louis U. L.J. 1, 21-22 (2015). Human trafficking, in contrast, is

synonymous with forced labor, and does not relate to the illegal movement of persons

across the U.S. border. Id.

       The defendants are charged with forced labor under 18 U.S.C. § 1589, which was

enacted as part of the Trafficking Victims Protection Act (TVPA) of 2000. See Pub. L.

No. 106–386, Div. A., 114 Stat 1464 (2000). Following the Supreme Court’s decision in

United States v. Kozminski, 487 U.S. 931 (1988), Congress acknowledged that forced

labor is a form of “modern day slavery.” Specifically, Congress intended for Section

1589 “to address the increasingly subtle methods of traffickers who place their victims in

modern-day slavery, such as where traffickers threaten harm to third persons, restrain

their victims without physical violence or injury, or threaten dire consequences by means

other than overt violence . . .” and “to combat severe forms of worker exploitation that do

not rise to the level of involuntary servitude as defined in Kozminski.” H.R. Conf. Rep.

No. 106-939, at 101 (2000) (emphasis added).



Government’s Response to Joint Motion in Limine – Page 5
   Case 4:18-cr-00230-O Document 46 Filed 11/20/18                Page 6 of 12 PageID 369


         Because human trafficking is a form of modern day slavery, these terms are

appropriately descriptive without being unduly prejudicial. See United States v.

Sabhnani, 599 F.3d 215, 232 (2d Cir. 2010) (prosecutor’s statement that the forced labor

prosecution “was a case of modern day slavery” was proper in the context of bail

hearing). The Government should be given the leeway to fairly describe the evidence

introduced during trial. See Whittington v. Estelle, 704 F.2d 1418, 1423 (5th Cir. 1983).

If the evidence warrants the use of these terms, “[c]ounsel must properly have some

latitude so long as prejudice does not appear.” Id. (quoting Schwartz v. Northwest

Airlines, Inc., 275 F.2d 846 (2d Cir.1960). See also United States v. Tomblin, 46 F.3d

1369, 1390 (5th Cir. 1995); United States v. Gordon, 876 F.2d 1121, 1127 (5th Cir.

1989).

         Because the terms “human trafficking” and “modern day slavery” are relevant and

not unduly prejudicial when used in the context of the forced labor crimes for which the

defendants are charged, this Court should deny the second request in Defendants’ Joint

Motion In Limine. Dkt. 35 at 2-3.

III.     The Defendants’ Failure to Enroll the Victim in School Is Relevant Evidence

         The defendants argue that the Government should be prohibited from referring or

alluding to D.D.’s non-enrollment in public or private educational institutions. See Defs.’

Joint Mot. In Lim., Dkt. 35 at 3. The defendants’ failure to enroll the victim in school,

however, is relevant to several of the crimes charged in the Indictment.

         First, the defendants’ failure to enroll the victim in school is relevant to the jury’s

determination that the defendants obtained the victim’s labor or services. Section 1589

Government’s Response to Joint Motion in Limine – Page 6
   Case 4:18-cr-00230-O Document 46 Filed 11/20/18             Page 7 of 12 PageID 370


requires the Government to prove that the defendants “provide[d] or obtain[ed]” D.D.’s

labor using any of the prohibitive means. 18 U.S.C. § 1589. The fact that D.D., a school-

age minor victim during much of the time period covered by the Indictment, did not

attend school supports the Government’s allegation that she worked full time in the

defendants’ home. The Government anticipates that the defendants will deny the

allegation that D.D. worked in their home, and instead argue that the defendants were

raising D.D. as if she were their own biological child. The fact that the defendants did

not enroll D.D. in school, when they did enroll each of their five biological children in

school, contradicts this claim and is thus relevant to the crimes charged.

       Second, the fact that the defendants never enrolled D.D. in a public or private

educational institution is relevant to the Government’s allegations that the defendants

used a coercive scheme to compel D.D.’s labor. As noted above, inequalities between the

defendants and D.D., to include education, are relevant to the jury’s determination of

whether the victim felt compelled to work for fear of serious harm. See Bradley, 390

F.3d at 152-53 (finding that it is relevant in a forced labor case to consider the victim’s

“background, physical and mental condition, experience, education, socioeconomic

status, and any inequalities between [the victims] and the defendants”) (emphasis added).

       Part of the defendants’ coercive “scheme, plan, or pattern” to compel D.D.’s labor

or services in violation of 18 U.S.C. § 1589, was to maintain her isolated and uneducated

existence within the defendants’ home. Depriving D.D. of a formal education, the

opportunities that result from education, and the social contacts she otherwise would have

made with her teachers and peers, worked together to make D.D. believe that she had no

Government’s Response to Joint Motion in Limine – Page 7
   Case 4:18-cr-00230-O Document 46 Filed 11/20/18             Page 8 of 12 PageID 371


other option but to continue to labor for the defendants. See United States v. Nnaji, 447

F. App’x 558, 560 (5th Cir. 2011) (finding that defendants’ efforts to socially isolate the

victim “was further evidence that the couple coerced the victim into working for them”);

United States v. Djoumessi, 538 F.3d 547, 552-53 (6th Cir. 2008) (discussing “special

vulnerabilities” to include age, status as an illegal alien, and lack of contact with anyone

other than the defendant).

       Finally, the fact that the defendants kept D.D. from attending school is also

relevant to prove that the defendants substantially facilitated her illegal presence in the

United States in violation of 8 U.S.C. § 1324. The Fifth Circuit has defined

“substantially facilitate” to mean any conduct that makes “an alien’s illegal presence in

the United States substantially ‘easier or less difficult.’” United States v. Shum, 496 F.3d

390, 392 (5th Cir. 2007) (quoting United States v. Dixon, 132 F.3d 192, 200 (5th Cir.

1997)). The defendants’ failure to enroll D.D. in school facilitated her being able to

remain illegally in the United States undetected by school administrators, educators,

parents, and peers. Further, evidence of social isolation is relevant to the jury’s

determination of whether the defendants substantially facilitated D.D.’s illegal presence.

See Nnaji, 447 F. App’x at 560 (finding that evidence the defendants socially isolated the

victim supported the guilty verdict for illegal alien harboring); see also United States v.

Dann, 652 F.3d 1160, 1174-75 (9th Cir. 2011) (finding that the defendant forbidding the

victim from speaking to anyone outside the home was sufficient evidence that the

defendant was shielding the victim from detection).



Government’s Response to Joint Motion in Limine – Page 8
     Case 4:18-cr-00230-O Document 46 Filed 11/20/18           Page 9 of 12 PageID 372


        For the reasons set forth above, this Court should deny the third issue raised in

Defendant’s Joint Motion In Limine. Dkt. 35 at 3.

IV.     Sexual Assault Allegations

        The defendants argue that the Government should be prohibited from referring or

alluding to alleged bad acts committed by other family members. See Defs.’ Joint Mot.

In Lim., Dkt. 35 at 3-5. The Government does not anticipate any circumstances under

which it would reference the alleged sexual assault of D.D. by defendant Denise Cros-

Toure’s uncle. Similarly, the Government does not anticipate referencing the alleged

sexual assault of an unknown minor victim by defendant Denise Cros-Toure’s father.

Should such circumstances arise, the Government is not opposed to addressing the matter

with this Court outside of the presence of the jury as requested by the defendants. Dkt.

35 at 3-5.

V.      The Defendants’ Failure to Provide the Victim with Medical Care Is Relevant

        The defendants argue that the Government should be prohibited from referring or

alluding to the fact that the defendants did not provide D.D. with access to adequate

medical care. See Defs.’ Joint Mot. In Lim., Dkt. 35 at 5. Evidence that shows the

defendants failed to provide D.D. with access to adequate medical care, however, is

relevant to several of the crimes charged in the Indictment.

        Similar to the arguments set forth in Section III regarding the defendants’ failure

to enroll D.D. in school, any evidence that the defendants failed to provide D.D. adequate

medical care during her over 15 years with the family is also relevant to the

Government’s allegations that the defendants used a coercive scheme to compel D.D.’s

Government’s Response to Joint Motion in Limine – Page 9
  Case 4:18-cr-00230-O Document 46 Filed 11/20/18              Page 10 of 12 PageID 373


labor. See Bradley, 390 F.3d at 152-53 (finding evidence that defendants kept some

victims isolated from medical care was relevant to the coercive forced labor scheme used

with other victims); United States v. Alzanki, 54 F.3d 994, 1004 (1st Cir. 1995) (finding

that depriving the forced labor victim of medical care made her more susceptible to the

threats and coercion).

       Likewise, this evidence is also relevant to the Government’s allegations that the

defendants were attempting to conceal D.D. from authorities. In the same way that the

defendants failed to enroll her in school, see Section III supra, failing to provide D.D.

access to medical care further isolated her and substantially facilitated her illegal

presence in violation of 8 U.S.C. § 1324.

       For these reasons, this Court should deny the fifth issue raised in Defendant’s Joint

Motion In Limine. Dk. 35 at 5.

VI.    Future or Long-Term Psychological Effects of Alien Harboring or Forced
       Labor Regarding the Victim’s Mental State

       The defendants argue that the Government should be prohibited from referring or

alluding to the future or long-term psychological effects of alien harboring or forced

labor, or how harboring or forced labor generally affects an individual’s mental state See

Defs.’ Joint Mot. In Lim., Dkt. 35 at 6. The Government does not anticipate introducing

evidence of any future or long term psychological effects of the defendants’ crimes on the

victim. The Government does anticipate, however, introducing evidence relevant to




Government’s Response to Joint Motion in Limine – Page 10
  Case 4:18-cr-00230-O Document 46 Filed 11/20/18                Page 11 of 12 PageID 374


D.D.’s state of mind during the time period the defendants compelled her labor. The

victim’s state of mind is relevant to the jury’s determination of whether she felt

compelled to labor for fear of serious harm.

       For these reasons, this Court should deny the sixth issue raised in the Defendant’s

Joint Motion In Limine. Dkt. 35 at 6.

                                         CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court

deny, in part, the requests in Defendants’ Joint Motion In Limine.


                                       Respectfully submitted,


                                       /s/ Rebekah J. Bailey
                                       REBEKAH J. BAILEY
                                       Trial Attorney
                                       U.S. Department of Justice, Civil Rights Division
                                       950 Pennsylvania Ave., N.W.
                                       Washington, D.C. 20530
                                       State Bar of Texas, Bar Card No. 24079833


                                       /s/ William E. Nolan
                                       WILLIAM E. NOLAN
                                       Trial Attorney
                                       U.S. Department of Justice, Civil Rights Division
                                       950 Pennsylvania Ave., N.W.
                                       Washington, D.C. 20530
                                       State Bar of Maryland, Bar Card No. 0012130143




Government’s Response to Joint Motion in Limine – Page 11
  Case 4:18-cr-00230-O Document 46 Filed 11/20/18              Page 12 of 12 PageID 375


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 21, 2018, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a ANotice
of Electronic Filing@ to the following attorney of record who has consented in writing to
accept this Notice as service of this document by electronic means: Scott Palmer and
Brady Wyatt, counsel for the defendants.

                                       /s/ Rebekah J. Bailey
                                       REBEKAH J. BAILEY
                                       Trial Attorney




Government’s Response to Joint Motion in Limine – Page 12
